Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered November 10, 1988, convicting him of rape in the first degree (two counts), sodomy in the first degree (two counts), and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that certain of the prosecutor’s statements during summation constituted reversible error is not preserved for appellate review (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641; People v Nuccie, 57 NY2d 818; People v Long, 205 AD2d 804; People v Foster, 100 AD2d 200), and we decline to review the issue in the exercise of our interest of justice jurisdiction. Balletta, J. P., O’Brien, Thompson and Altman, JJ., concur.